                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Kirtan Khalsa
                                                           Detention
Case Number:                20mj955                               UNITED STATES vs. Justice
                                                                                            10:53 am-12:13 pm recess
Hearing Date:               3/19/2020                             Time In and Out:          12:53 pm- 2:46 pm recess
                                                                                            3:16 pm -4:05 pm
Courtroom Deputy:           C. Lopez                              Courtroom:                Rio Grande
Defendant:                  Charles Brent Justice                 Defendant’s Counsel:      Bob Gorence
AUSA:                       Jon Stanford                          Pretrial/Probation:       Anthony Galaz
                                                                                            Nate Kempton/
Interpreter:                                                      Witness:
                                                                                            Nathaniel Sorenson
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☒     Defendant will remain in custody
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☒     AUSA has till noon on 3/20/20 to file Motion to Keep doc. 9 sealed
